Exhibit 10.2




THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SUCH SALE, TRANSFER OR ASSIGNMENT IS COVERED BY
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR SATISFIES THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR IS
EFFECTED PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM SUCH REGISTRATION.




NATIONAL INTELLIGENCE ASSOCIATION, INC.

UNSECURED CONVERTIBLE PROMISSORY NOTE




$30,000

December 5, 2011




National Intelligence Association, Inc., a Nevada corporation (the “Company”),
for value received, promises to pay to the order of Sierra Growth Inc. or its
permitted assigns (“Holder”), the principal sum of thirty thousand US dollars
($30,000) plus simple interest thereon from the date of this Note until
fully-paid at the rate of ten percent (10.0%) per annum or such lesser rate of
interest as may be required by applicable laws regulating the legal rate of
interest.  




1.

Maturity.  This Note shall mature automatically and the entire outstanding
principal amount, together with all interest accrued under this Note, shall
become due and payable on the date that is two (2) years from the date of
issuance (“Maturity Date”), unless this Note, before such date, is converted
into shares of capital stock of the Company pursuant to Section 5 hereof.




2.

Payment of Principal and Interest.  Interest payments shall be due and payable
quarterly in arrears on the date that is 30 days after the end of each calendar
quarter.  Payments of principal and any accrued but unpaid interest are to be
made on or before the Maturity Date. All payments are to be made at the address
of Holder set forth on the signature page of this Note or at such other place in
the United States as Holder designates to the Company in writing. Interest under
this Note shall be computed on the basis of a 360-day year and 30 day month.




3.

Prepayment.




(a)

Subject to the Holder’s right to convert pursuant to Section 5, this Note may be
prepaid at any time or from time to time, in whole and not in part, without
penalty, upon 10 days advance written notice to the Holder.  




(b)

Each such prepayment shall include all interest then accrued but unpaid on this
Note.




4.

Waiver of Presentment.  The Company hereby waives presentment of this Note,
protest, dishonor and notice of dishonor.




5.

Conversion of Note.




(a)

Conversion into Stock.  At the option of the Holder, at any time, the principal
amount of this Note and any accrued interest may be converted into fully-paid
and nonassessable shares of common stock at the Conversion Price (as defined
herein).  The number of such shares of common stock that Holder shall be
entitled to receive, and shall receive, upon such conversion shall be determined
by dividing the aggregate amount of principal and interest under this Note being
so converted by the Conversion Price (as defined herein).  Holder agrees to
execute and deliver the form of Notice of Conversion attached hereto.  Upon
receipt by the Company of any such Notice of Conversion, the election to convert
shall be irrevocable and the date the Notice of Conversion was executed by the
Holder shall be the “Conversion Date”.








1




--------------------------------------------------------------------------------




(b)

Conversion Price.  Subject to adjustment as provided below, the “Conversion
Price” shall equal the lesser of: (i) $0.02 per share; or (ii) seventy percent
(70%) of the “fair market value” of one share of the Company’s common stock.
 For purposes of this Note, “fair market value” shall mean the average bid
during the ten (10) trading days prior to the Conversion Date, if the Company
common stock is listed on a national exchange or other quotation system.




(c)

Stock Certificates.  Upon conversion into common stock, the Company shall issue
and deliver to Holder, or to Holder’s nominee or nominees, a certificate or
certificates representing the number of shares of common stock to which Holder
shall be entitled as a result of conversion as provided herein.  




(d)

Adjustments to Conversion Price for Diluting Issues.




(i) Special Definitions. For purposes of this Subsection 5(d), the following
definitions shall apply:




(A) "Option" shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities, excluding rights or
options granted to employees, directors or consultants of the Company pursuant
to an option plan adopted by the Board of Directors to acquire up to that number
of shares of Common Stock as is equal to twenty  (20%) percent of the Common
Stock outstanding (provided that, for purposes of this Subsection 5(d)(i)(A),
all shares of Common Stock issuable upon exercise of options granted or
available for grant under plans approved by the Board of Directors shall be
deemed to be outstanding.




(B) "Original Issue Date" shall mean the date on which the first Note is first
issued.




(C) "Convertible Securities" shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock.




(D) "Additional Shares of Common Stock" shall mean all shares of Common Stock
issued (or, pursuant to Subsection 5(d)(iii) below, deemed to be issued) by the
Company after the Original Issue Date, and other than shares of Common Stock
issued or issuable:




(1) as a dividend or distribution on all shares of Common Stock;




(2) by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock excluded from the definition of Additional Shares of
Common Stock by the foregoing clause (1);




(3) upon the exercise of options excluded from the definition of "Option" in
Subsection 5(d)(i)(A); or




(4) upon conversion of the Notes.




(F) "Rights to Acquire Common Stock" (or "Rights") shall mean all rights issued
by the Company to acquire common stock whatever by exercise of a warrant, option
or similar call or conversion of any existing instruments, in either case for
consideration fixed, in amount or by formula, as of the date of issuance.




(ii) No Adjustment of Conversion Price. No adjustment in the number of shares of
Common Stock issuable upon conversion of the Notes shall be made, by adjustment
in the applicable Conversion Price thereof: (a) unless the consideration per
share (determined pursuant to Subsection 5(d)(v)) below for an Additional Share
of Common Stock issued or deemed to be issued by the Company is less than the
applicable Conversion Price in effect on the date of, and immediately prior to,
the issue of such additional shares, or (b) if prior to such issuance, the
Company receives written notice from the holders of at least a majority of the
then outstanding Notes (determined by principal amount) agreeing that no such
adjustment shall be made as the result of the issuance of Additional Shares of
Common Stock.








2




--------------------------------------------------------------------------------




(iii) Issue of Securities Deemed Additional Shares of Common Stock Issued. If
the Company at any time or from time to time after the Original Issue Date shall
issue any Options or Convertible Securities or other Rights to Acquire Common
Stock, then the maximum number of shares of Common Stock (as set forth in the
instrument relating thereto without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options, Rights or, in the case of Convertible Securities, the conversion or
exchange of such Convertible Securities, shall be deemed to be Additional Shares
of Common Stock issued as of the time of such issue, provided that Additional
Shares of Common Stock shall not be deemed to have been issued unless the
consideration per share (determined pursuant to Subsection 5(d)(v) hereof) of
such Additional Shares of Common Stock would be less than the applicable
Conversion Price in effect on the date of and immediately prior to such issue,
or such record date, as the case may be, and provided further that in any such
case in which Additional Shares of Common Stock are deemed to be issued:




(A) No further adjustment in the Conversion Price shall be made upon the
subsequent issue of shares of Common Stock upon the exercise of such Rights or
conversion or exchange of such Convertible Securities;




(B) Upon the expiration or termination of any unexercised Option or Right, the
Conversion Price shall not be readjusted, but the Additional Shares of Common
Stock deemed issued as the result of the original issue of such Option or Right
shall not be deemed issued for the purposes of any subsequent adjustment of the
Conversion Price; and




(C) In the event of any change in the number of shares of Common Stock issuable
upon the exercise, conversion or exchange of any Option, Right or Convertible
Security, including, but not limited to, a change resulting from the
anti-dilution provisions thereof, the Conversion Price then in effect shall
forthwith be readjusted to such Conversion Price as would have obtained had the
adjustment that was made upon the issuance of such Option, Right or Convertible
Security not exercised or converted prior to such change been made upon the
basis of such change, but no further adjustment shall be made for the actual
issuance of Common Stock upon the exercise or conversion of any such Option,
Right or Convertible Security.




(iv) Adjustment of Conversion Price upon Issuance of Additional Shares of Common
Stock. If the Company shall at any time after the Original Issue Date issue
Additional Shares of Common Stock (including Additional Shares of Common Stock
deemed to be issued pursuant to Subsection 5(d)(iii), but excluding shares
issued as a dividend or distribution as provided in Subsection 5(f) or upon a
stock split or combination as provided in Subsection 5(e)), without
consideration or for a consideration per share less than the applicable
Conversion Price in effect on the date of and immediately prior to such issue,
then and in such event, such Conversion Price shall be reduced, concurrently
with such issue to a price equal to the price at which such Additional Shares of
Common Stock were issued and sold.




Notwithstanding the foregoing, the applicable Conversion Price shall not be
reduced if the amount of such reduction would be an amount less than $.005, but
any such amount shall be carried forward and reduction with respect thereto made
at the time of and together with any subsequent reduction which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$.005 or more.




(v) Determination of Consideration. For purposes of this Subsection 5(d), the
consideration received by the Company for the issue of any Additional Shares of
Common Stock shall be computed as follows:




(A) Cash and Property: Such consideration shall:




(1) insofar as it consists of cash, be computed at the aggregate of cash
received by the Company, excluding amounts paid or payable for accrued interest
or accrued dividends;





3




--------------------------------------------------------------------------------




(2) insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors; and




(3) in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (1) and (2) above, as determined in good faith by the
Board of Directors.




(B) Options, Rights and Convertible Securities. The consideration per share
received by the Company for Additional Shares of Common Stock deemed to have
been issued pursuant to Subsection 5(d)(iii), relating to Options, Rights and
Convertible Securities, shall be determined by dividing




(1) the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options, Rights or Convertible Securities,
plus the minimum aggregate amount of additional consideration (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such consideration) payable to the
Company upon the exercise of such Options, Rights or the conversion or exchange
of such Convertible Securities, by




(2) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.




(e) Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Original Issue Date, effect a subdivision of
the outstanding Common Stock, the Conversion Price then in effect immediately
before that subdivision shall be proportionately decreased. If the Company shall
at any time or from time to time after the Original Issue Date, combine the
outstanding shares of Common Stock, the Conversion Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.




(f) Adjustment for Certain Dividends and Distributions. In the event the Company
at any time, or from time to time after the Original Issue Date shall make or
issue, a dividend or other distribution payable in Additional Shares of Common
Stock, then and in each such event the Conversion Price shall be decreased as of
the time of such issuance, by multiplying the Conversion Price by a fraction:




(i)

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance, and




(ii)

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance plus the
number of shares of Common Stock issuable in payment of such dividend or
distribution.




(g) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Original Issue Date shall make or
issue a dividend or other distribution payable in securities of the Company
other than shares of Common Stock, then and in each such event provision shall
be made so that the holders of the Notes shall receive upon conversion thereof
in addition to the number of shares of Common Stock receivable thereupon, the
amount of securities of the Company that they would have received had their
Notes been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
conversion date, retained such securities receivable by them as aforesaid during
such period given application to all adjustments called for during such period,
under this paragraph with respect to the rights of the holders of the Notes.








4




--------------------------------------------------------------------------------




(h) Adjustment for Reclassification, Exchange, or Substitution. If the Common
Stock issuable upon the conversion of the Notes shall be changed into the same
or a different number of shares of any class or classes of stock, whether by
capital reorganization, reclassification, or otherwise (other than a subdivision
or combination of shares or stock dividend provided for above, or a
reorganization, merger, consolidation, or sale of assets for below), then and in
each such event the holder of each Notes shall have the right thereafter to
convert such share into the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of Common Stock into which
such Notes might have been converted immediately prior to such reorganization,
reclassification, or change, all subject to further adjustment as provided
herein.




6.

No Rights as Stockholder.  This Note does not entitle Holder to voting rights or
any other right as a shareholder of the Company before the conversion hereof.  




7.

Loss, Theft or Destruction of Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to the Company, the
Company shall make and deliver a new Note that shall carry the same rights to
interest (unpaid and to accrue) carried by this Note, stating that such Note is
issued in replacement of this Note, making reference to the original date of
issuance of this Note (and any successor hereto) and dated as of such
cancellation, in lieu of this Note.




8.

Severability.  Every provision of this Note is intended to be severable.  If any
term or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.




9.

Miscellaneous.




(a)

No Fractional Units or Scrip.  No fractional shares or scrip representing
fractional Units shall be issued upon the conversion of this Note.  In lieu of
any fractional shares to which Holder otherwise would be entitled, the Company
shall make a cash payment equal to the Conversion Price multiplied by such
fraction.




(b)

Issue Date.  The provisions of this Note shall be construed and shall be given
effect in all respects as if this Note had been issued and delivered by the
Company on the earlier of the date hereof or the date of issuance of any Note
for which this Note is issued in replacement.  This Note shall be binding on any
successor or assign of the Company.




(c)

Governing Law.   This Note shall constitute a contract under the laws of the
State of Nevada and for all purposes shall be construed in accordance with and
governed by the laws of the State of Nevada, without regard to the conflicts of
laws provisions thereof.




(d)

Compliance With Usury Laws.  The Company and Holder intend to comply with all
applicable usury laws.  In fulfilling this intention, all agreements between the
Company and Holder are expressly limited so that the amount of interest paid or
agreed to be paid to Holder for the use, forbearance, or detention of money
under this Note shall not exceed the maximum amount permissible under applicable
law.




If for any reason payment of any amount required under this Note shall be
prohibited by law, then the obligation shall be reduced to the maximum allowable
by law.  If for any reason Holder receives as interest an amount that would
exceed the highest lawful rate, then the amount which would constitute excessive
interest shall be applied to the reduction of the principal of this Note and not
to the payment of interest.  If any conflict arises between this provision and
any provision of any other agreement between the Company and Holder, then this
provision shall control.




(e)

Legal Representation.  Holder agrees and represents that such party has been
represented by such party's own legal counsel with regard to all aspects of this
Note, or if such party is acting without legal counsel, that such party has had
adequate opportunity and has been encouraged to seek the advice of such party's
own legal counsel prior to the execution of this Agreement.








5




--------------------------------------------------------------------------------




(f)

Jurisdiction.

Any action whatsoever brought upon or relating to this Note shall be instituted
and prosecuted in the state courts located in Orange County, California, or the
federal district court therefore, and each party waives the right to change the
venue.  The parties hereto further consent to accept service of process in any
such action or proceeding by certified mail, return receipt requested,




(g)

Restrictions.  Holder acknowledges that all shares of common stock acquired upon
the conversion of this Note shall be subject to restrictions on resale imposed
by state and federal securities laws.




(h)

Assignment.  Subject to restrictions on resale imposed by state and federal
securities laws, Holder may assign this Note or any of the rights, interests or
obligations hereunder, by operation of law or otherwise, in whole or in part, to
any person or entity so long as such assignee agrees to be bound by the terms
and conditions of the Agreement (including the representations and warranties of
the purchasers therein). Effective upon any such assignment, the person or
entity to whom such rights, interests and obligations are assigned shall have
and exercise all of Holder’s rights, interests and obligations hereunder as if
such person or entity were the original Holder of this Note.




(i)

Notices.  Any notice, request or other communication required or permitted
hereunder shall be given upon personal delivery, overnight courier or upon the
fifth (5th) day following mailing by registered mail (or certified first class
mail if both the addresser and addressee are located in the United States),
postage prepaid and addressed to the parties hereto as follows:




To the Company:

National Intelligence Association, Inc.




1800 Ravinia Place

Orland Park, IL  60462

Attention:  James J. Miller




To Holder:

At the address set forth on the signature page hereto or to such other single
place as any single addressee designates by written notice to the other
addressee.













REMAINDER OF PAGE INTENTIONALLY LEFT BLANK














6




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Unsecured Convertible Promissory
Note to be executed by its officer thereunto duly authorized.







National Intelligence Association, Inc.







/s/ James J. Miller

By:  James J. Miller

Its:  Chief Executive Officer




Accepted and Agreed to:

“Holder”




Sierra Growth Inc.







/s/ Josephine Agotilla

By:  Josephine Agotilla

Its:  Authorized Signatory




Address:

Henville Building

Charlestown, Nevis








7




--------------------------------------------------------------------------------

NOTICE OF CONVERSION TO STOCK




National Intelligence Association, Inc.

1800 Ravinia Place

Orland Park, IL  60462




This Notice is provided to inform you that the undersigned irrevocably elects to
convert the Convertible Promissory Note (the “Note”) of National Intelligence
Association, Inc., a Nevada corporation (the “Company”), as provided in Section
5 of the Note, effective as of the date written below.  




The conversion price of the Note shall be determined in accordance with Section
5.  The number of shares to which the undersigned will be entitled shall be
determined by dividing (i) the principal of and accrued interest on this Note
set forth below by (ii) the conversion price.




Effective as of the Conversion Date, this Note is cancelled and terminated as to
the amount of the principal and interest set forth below.  The undersigned will
receive a stock certificate of National Intelligence Association, Inc.
representing the number of shares of stock into which the Company’s Common Stock
is converted.







Date:________________

 

 

Signature

 

 

 

 

 

Print Name




Principal amount:___________________

Address:

 

_____________________________________

Accrued interest:____________________

_____________________________________

 

_____________________________________











8


